Citation Nr: 0607184	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  04-18 719	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hiatal hernia with gastroesophageal reflux disease (GERD) and 
indigestion.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to January 
1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that rating decision, the RO granted service connection 
for hiatal hernia with GERD and indigestion and assigned a 
10 percent rating.  In addition, the RO continued a 
previously assigned 30 percent rating for the veteran's 
service-connected post-traumatic stress disorder (PTSD).  The 
veteran disagreed with those decisions, the RO issued a 
statement of the case, and the veteran perfected his appeal 
as to both issues.  

On his timely filed VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran stated that he believed his PTSD should 
be rated "at least 50 percent or more."  After considering 
additional evidence, the RO issued a rating decision in 
October 2004 in which it granted a 50 percent rating for 
PTSD.  In the rating decision, the RO said, "Since you 
indicated on your VA Form 9 that you feel that you should be 
evaluated at least 50 percent for this condition, this 
decision represents a total grant of the appeal for this 
condition."  In the October 2004 letter in which it notified 
the veteran of the grant of the 50 percent rating and 
forwarded a copy of the rating decision to him, the RO told 
the veteran that if he did not agree with the decision, he 
had one year form the date of the letter to appeal the 
decision.  The RO enclosed a VA form pertaining to appellate 
rights.  The veteran did not respond.  

In October 2004, the RO also issued a supplemental statement 
of the case in which it addressed only the issue of the 
initial rating for the veteran's hiatal hernia with GERD and 
indigestion.  On its VA Form 8, Certification of Appeal, 
dated in March 2005, the RO certified the claim for an 
initial rating in excess of 10 percent for a hiatal hernia 
with GERD and indigestion to the Board.  




FINDING OF FACT

On March 9, 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


